Name: Commission Regulation (EC) NoÃ 416/2009 of 20Ã May 2009 on the division between deliveries and direct sales of national milk quotas fixed for 2008/2009 in Annex IX to Council Regulation (EC) NoÃ 1234/2007
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  processed agricultural produce;  economic geography
 Date Published: nan

 21.5.2009 EN Official Journal of the European Union L 125/54 COMMISSION REGULATION (EC) No 416/2009 of 20 May 2009 on the division between deliveries and direct sales of national milk quotas fixed for 2008/2009 in Annex IX to Council Regulation (EC) No 1234/2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 69(1) in conjunction with Article 4 thereof, Whereas: (1) Article 67(2) of Regulation (EC) No 1234/2007 provides that producers may have one or two individual quotas, one for deliveries and the other for direct sales and quantities may be converted from one quota to the other only by the competent authority of the Member State, at the duly justified request of the producer. (2) Commission Regulation (EC) No 415/2008 of 8 May 2008 on the division between deliveries and direct sales of national reference quantities fixed for 2007/2008 in Annex I to Council Regulation (EC) No 1788/2003 (2) sets out the division between deliveries and direct sales for the period from 1 April 2007 to 31 March 2008 for all Member States. (3) In accordance with Article 25(2) of Commission Regulation (EC) No 595/2004 of 30 March 2004 laying down detailed rules for applying Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector (3), Member States have notified the quantities which have been definitively converted at the request of the producers between individual quotas for deliveries and for direct sales. (4) In accordance with Council Regulation (EC) No 248/2008 of 17 March 2008 amending Regulation (EC) No 1234/2007 as regards the national quotas for milk (4), the total national quotas for all Member States were increased with effect from 1 April 2008. Member States, except Malta which has no direct sales part of its national quota, have notified the Commission of the division between deliveries and direct sales of the additional quota. (5) It is therefore appropriate to establish the division between deliveries and direct sales of the national quotas applicable for the period from 1 April 2008 to 31 March 2009 fixed in Annex IX to Regulation (EC) No 1234/2007. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The division, applicable for the period from 1 April 2008 to 31 March 2009, between deliveries and direct sales of the national quotas fixed in Annex IX to Regulation (EC) No 1234/2007 is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 125, 9.5.2008, p. 22. (3) OJ L 94, 31.3.2004, p. 22. (4) OJ L 76, 19.3.2008, p. 6. ANNEX (tonnes) Member States Deliveries Direct sales Belgium 3 371 559,558 55 729,182 Bulgaria 912 238,158 86 341,842 Czech Republic 2 785 413,892 7 275,728 Denmark 4 612 376,648 242,872 Germany 28 755 245,289 92 175,102 Estonia 650 386,770 8 908,590 Ireland 5 501 532,799 2 146,481 Greece 835 781,260 1 142,000 Spain 6 173 230,927 66 058,073 France 24 738 890,113 352 431,587 Italy 10 474 131,877 266 529,323 Cyprus 146 970,338 1 133,662 Latvia 725 538,102 17 682,858 Lithuania 1 674 056,192 64 879,588 Luxembourg 278 070,680 475,000 Hungary 1 921 492,480 108 368,720 Malta 49 671,960 0,000 Netherlands 11 392 464,000 73 166,280 Austria 2 755 298,641 92 179,828 Poland 9 403 080,692 164 665,168 Portugal (1) 1 979 091,285 8 429,715 Romania 1 429 140,086 1 688 999,914 Slovenia 567 987,116 20 183,644 Slovakia 1 049 485,430 12 118,330 Finland 2 486 700,282 6 015,111 Sweden 3 415 795,900 3 800,000 United Kingdom 14 988 515,859 136 653,081 (1) Except Madeira.